Citation Nr: 1115794	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left wrist injury manifested by limitation of motion, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a left elbow injury manifested by limitation of motion, currently rated as 10 percent disabling.

3.  Entitlement to an effective date earlier than October 6, 2004, for the assignment of a 10 percent rating for residuals of a left wrist injury manifested by limitation of motion.

4.  Entitlement to an effective date earlier than October 6, 2004, for the assignment of a 10 percent rating for residuals of a left elbow injury manifested by limitation of motion.

5.  Entitlement to a compensable rating for residuals of a remote ulnar fracture and status post left radius fracture with screw and plate fixation, and surgical scar.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veteran's Law Judge.  A transcript of these proceedings has been associated with the appellant's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

At the hearing, the Veteran in essence testified that his service-connected left elbow and wrist disorders have worsened since his last VA examination in May 2005.  Hearing transcript, pages 3-4; see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  Moreover, a May 2005 statement from Dr. Hendricks indicates that the Veteran has left grip weakness, an inability to extend the left third finger, and weakness of the left coracobrochialis muscle.  The May 2005 VA examination did not address any grip weakness, limitation of motion of the left third finger, or muscle weakness.  In light of the above, another VA examination is warranted.

Furthermore, the Veteran authorized the release of records from Dr. Hendricks regarding treatment on May 2, 2005.  Although the appellant submitted a statement from Dr. Hendricks, the RO did not attempt to obtain his treatment records.  Also, the claimant testified that he has undergone regular physicals with his current private doctor, Dr. Henson, at which times he complained of his left arm symptomatology.  The RO needs to obtain treatment records from Dr. Henson.

Given that the Veteran was already service-connected for a left arm disability prior to the October 2004 claim, the increased rating issues involving residuals of left elbow and wrist injuries manifested by limitation of motion do not pertain to initial grants of service connection.  As such, the earlier effective date claims regarding these disabilities are governed by 38 C.F.R. § 3.400(o) (2010) (increase) rather than 38 C.F.R. § 3.400(b) (2010) (service connection).  The earlier effective date claims are inextricably intertwined with the increased rating claims for the same disabilities.  The adjudication of the intertwined earlier effective date claims must be deferred until after completion of the development regarding the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180,183 (1991).

Finally, in the July 2005 rating decision the RO denied a compensable rating for residuals of a remote ulnar fracture and status post left radius fracture with screw and plate fixation, and surgical scar.  In a statement received in February 2006, the Veteran expressed disagreement with that decision of the agency of original jurisdiction.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:
 
1.  After obtaining the necessary authorization from the Veteran, obtain all records from Dr. Hendricks from January 2005 to the present, to include records regarding treatment on May 2, 2005, and all records from Dr. Henson from October 2004 to the present.  Any such records should be associated with the appellant's VA claims folder.  

2.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims folder must be made available to the examiner.  In accordance with the latest AMIE worksheets for rating orthopedic disorders, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to limitation of motion of the left elbow and wrist.  The examiner must also note whether the Veteran has a decrease in grip strength in the left hand, any limitation of motion of the left third finger, and any weakness of the left coracobrochialis muscle as a residual of the fractures of the left radius and ulnar.  A complete rationale for any opinion offered must be provided.
 
3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
4.  After the development requested, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Issue a statement of the case which addresses the issue of a compensable rating for residuals of a remote ulnar fracture and status post left radius fracture with screw and plate fixation, and surgical scar.
 
7.  Then, readjudicate the claims on appeal.  If any aspect of the decision remains adverse to the appellant, issue a supplemental statement of the case to him with a copy to his representative.  Allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


